Citation Nr: 1312617	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO. 02-19 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to a lumbar spine disorder or a service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran had active military service in the U.S. Army from February 1973 to January 1975. 

The issue of service connection for a left knee disorder comes to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In December 2002, the Veteran and his daughter testified at a hearing before a Decision Review Officer (DRO hearing). In June 2006, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. Transcripts of both hearings are associated with the claims folder.

The case was before the Board in September 2006, and remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal to include scheduling him for a VA examination. The Veteran was afforded a VA examination in January 2012. The claim was again before the Board in August 2012, when it was remanded to provide the Veteran with notice on substantiating his claim on a secondary basis and obtaining an addendum opinion from the January 2012 VA examiner. 

In August 2012 the Veteran was provided notice on the elements required for secondary service connection. The January 2012 VA examiner also provided an addendum opinion in August 2012. Therefore, the Board finds that there has been substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).





FINDING OF FACT

The preponderance of the evidence is against a finding that a left knee disorder is related to service or was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for a grant of service connection for a left knee disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met by letters sent to the Veteran in January 2003, March 2006, and August 2012. The January 2003 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The August 2012 letter notified the Veteran as to what elements were required to substantiate a claim of secondary service connection.

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the February 2003 rating decision, the deficiency does not constitute prejudicial error because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statements of the case. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). The claim was also readjudicated after issuance of correct notice. Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged. Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

During the June 2006 Board hearing the undersigned explained the issue on appeal and asked questions designed to indicate the submission of evidence that may have been overlooked. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has identified any prejudice in the conduct of the Board's June 2006 hearing or contended that the Veteran does not fully understand the issue or the evidence that is required to substantiate his claim. The Board finds that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran's service treatment records and VA treatment records are in the file. The VA has also obtained private treatment records and associated them with the claims file. The Veteran has not indicated that there are any additional outstanding records to be obtained. The duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in August 2007 and January 2012 for his left knee claim. The January 2012 examiner also offered an addendum opinion in August 2012. These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file. The examiners obtained an accurate history. The examiners provided a detailed conclusion for the conclusions that were reached. Therefore, the Board finds that the opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

All relevant facts have therefore been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).
The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a 'competent' source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.' See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff had, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence').

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis

The Veteran contends that his left knee disorder is the result of a lumbar spine disorder or his service-connected right knee disorder.  The Veteran's claim will also be considered on a direct basis to accord him every possible consideration. The preponderance of the evidence is against the claim under both theories of entitlement and the appeal will be denied. 

The Veteran was afforded a medical examination at his original entrance to service in January 1973. At his entrance examination, knee problems were not noted and the Veteran was found to be qualified for enlistment. In a June 1974 treatment record the Veteran reported left knee pain when he ran. He stated he had this pain for approximately 10 months, but only when walking or exercising. He was diagnosed with muscle cramps. See also July 1974 treatment record. His July 1974 x-rays were within normal limits.

At his separation examination in November 1974 the Veteran reported trouble with his legs and knees. The examiner listed chondromalacia as a knee disorder, but did not specify which knee this applied to. On examination no defects of either knee were noted. Ultimately he was found qualified for separation.

The Veteran filed a claim of service connection in February 1975, the month after his separation from service, for a right knee disorder. Significantly with regard to direct service connection, he did not report having a left knee disorder on this claim. The Veteran was afforded a VA examination in April 1975 for his claim. At this examination, the Veteran reported complaints of pain in his right knee. He did not indicate he had left knee pain, nor was a left knee disorder diagnosed. This evidence weighs against the Veteran's claim that any current left knee disorder was of service origin and continued on thereafter.
The first post service reference to treatment for a left knee disorder is a July 1997 treatment record where the Veteran reported left knee discomfort. MRI findings showed a medial meniscus posterior horn tear and a small knee effusion. In a July 1999 x-ray report the Veteran's left knee showed a medial meniscus tear and small knee effusion. An undated private treatment record noted the Veteran was status post left partial meniscectomy.

The Veteran was awarded Social Security Disability benefits as of May 2000 in part due to his left knee disorder. In May 2001 private treatment records the Veteran reported bilateral knee pain. There is no further follow up for the left knee complaints. However, a July 2000 x-ray showed no significant abnormality of the left knee.

In a VA treatment record from May 2001 the Veteran reported wearing bilateral knee braces. X-rays reports showed "subtle" degenerative changes.

In a February 2003 private treatment record the Veteran reported left knee pain. His medical history included a left knee medial meniscus tear. He reported taking over the counter pain medication to help with his symptoms. An October 2006 x-ray of the Veteran's left knee showed some joint space narrowing.

At an August 2007 VA examination the Veteran alleged that his left knee pain began while he was running on active duty. He also stated that he was never treated for a left knee disorder in service. He reported that his left knee began to bother him in 1998. At the examination he reported pain, weakness, and instability. In reviewing x-rays from April 2007 the examiner noted minimal degenerative changes of the left knee with no acute disease. The examiner did not state the etiology of any left knee disorder.

At his January 2012 VA examination the Veteran told the examiner that he was not claiming service connection for his left knee, only his right. However, the examiner  opined that due to the normal findings on examination, there was insufficient objective medical evidence to support a finding that the Veteran's left knee disorder was related to service.

In an August 2012 addendum opinion the January 2012 VA examiner stated that he reviewed x-ray reports showing the Veteran previously had a meniscal tear and degenerative changes of the left knee. However, he went on to opine that these conditions were not deemed to be clinically significant, or relevant in the previous January 2012 examination. He opined there was insufficient medical evidence to support an opinion that the Veteran's left knee condition was worsened by active duty service. He again cited to the Veteran's normal left knee examination and x-rays.

At his December 2006 Board hearing the Veteran testified that his knee began bothering him during basic training when he had to run. He also testified that he was not seen at sick call every time he had a problem with his left knee.

The claim will be denied. As to direct service connection, although the Veteran reported left knee pain in service, he was only diagnosed with muscle cramps. There is no diagnosis of a chronic left knee disorder. The preponderance of the evidence is against the Veteran's claim for direct service connection. The lack of competent evidence in service and continuously thereafter and the lack of evidence linking the Veteran's current left knee to service, to include the negative VA examiner's opinion, weigh against the Veteran's contentions. 

With respect to secondary service connection, the Veteran contends that his left knee disorder was proximately caused or aggravated by a lumbar spine disorder or his service-connected right knee disorder.

To the extent that the Veteran claims his left knee disorder is secondary to a lumbar spine disorder, the Veteran is not service-connected for a lumbar spine disorder. Thus, as a matter of law, the Veteran's claim for service connection for a left knee disorder as secondary to a lumbar spine disorder must fail. Insofar as the condition to which the Veteran claims the disability is secondary has not been granted service connection, the claim for secondary service connection must also fail. See 38 C.F.R. § 3.310. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

The Veteran testified at his December 2002 Decision Review Officer hearing that he began to have problems with his left knee secondary to his right knee. However, as discussed above, at his January 2012 VA examination the Veteran reported that he was not requesting service connection for his left knee. However, he was still given a physical examination. The examiner ultimately stated that due to the normal findings on examination, there was insufficient objective medical evidence to support a finding that the Veteran's left knee disorder was due to his right knee disorder.

In an August 2012 addendum opinion the January 2012 VA examiner stated that he reviewed x-ray reports showing the Veteran previously had a meniscal tear and degenerative changes of the left knee. However, he went on to opine that these conditions were not deemed to be clinically significant, or relevant in the previous January 2012 examination. He opined there was insufficient medical evidence to support an opinion that the Veteran's left knee condition was worsened by the Veteran's right knee disorder. He again cited to the Veteran's normal left knee examination and x-rays.

With regard to the presumption of arthritis, there is no evidence the Veteran had arthritis in his left knee within one year of service. Accordingly, the presumption of service connection does not apply. See 38 C.F.R. §§ 3.307, 3.309.

A preponderance of the competent probative evidence of record is against the Veteran's assertion that his service-connected right knee disorder is the proximate cause of, or has aggravated, his left knee disorder. Specifically, a VA physician has opined there is insufficient medical evidence to relate the Veteran's left knee disorder to his right knee disorder. There is no evidence to the contrary. The Veteran also reported that he was not requesting entitlement to service connection for a left knee disorder. There is also no competent evidence of arthritis manifested to a compensable degree within one year of service separation.

Otherwise stated, the Veteran's lay contentions have been fully investigated by a competent medical examiner and found unsubstantiated as in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) ((lay evidence may be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional)). 

The Veteran is competent to report knee pain. However, the probative evidence indicates that the Veteran's left knee symptoms developed continuity well after separation. Although the Veteran has submitted his own lay statements indicating that his left knee pain began following basic training, he also attended medical appointments during which he stated that his left knee pain began much later after service. For example, an August 2007 VA examination report stated the Veteran's contentions that his left knee pain began in 1998. The inconsistent statements of when the Veteran's left knee pain began weigh against his claim and cast doubt on his credibility.

 Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left knee disorder on a direct, secondary, and presumptive basis and the benefit of the doubt rule does not apply. See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


